internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-126743-02 date date legend taxpayer parent state x form1 form_2 form x form y dear this is in response to your submission dated date and subsequent submissions requesting rulings regarding the treatment for federal_income_tax purposes of certain payments under certain annuity_contracts issued by taxpayer facts taxpayer represents that it is a life_insurance_company within the meaning of sec_816 of the internal_revenue_code taxable as such under sec_801 plr-126743-02 taxpayer is a wholly owned subsidiary of parent parent and its subsidiaries have elected under sec_1504 of the code to file a life non-life consolidated federal_income_tax return as the common parent parent reports the group's income using the accrual_method and files the consolidated_return on a calendar_year basis taxpayer is a stock_life_insurance_company organized under the laws of state x it is licensed to conduct insurance_business in all states the district of columbia and puerto rico among other business activities taxpayer issues group annuity_contracts with individual certificates this request concerns certificates issued to individuals under taxpayer’s form_1 and form_2 labels the form_1 contract is comprised of a group_annuity_contract form x the form_1 certificate and data pages form y the form_2 contract which is substantially identical to the form_1 contract is comprised of the same group_annuity_contract and the form_2 certificate and data pages hereinafter the form_1 and form_2 contracts are referred to as the contracts the contracts are the type of annuity_contract commonly referred to as non- qualified deferred variable_annuity contracts purchased with after-tax money premiums for the contracts called contributions may be paid at any time before the annuity commencement_date acd the contractowner may allocate its contributions and earnings thereon among various variable investment options and fixed investment options available under the contracts each variable investment option corresponds to an investment fund of a taxpayer separate_account the sum of the amounts held for the contractowner in the investment options is called the annuity account value taxpayer represents that each investment fund of each separate_account underlying the contracts will at all relevant times meet the asset diversification requirements of sec_817 and sec_1_817-5 taxpayer further represents that it is the owner for federal_income_tax purposes of the assets of the separate_accounts underlying the contracts additional features of the contracts are described further below differences between the form_1 contract and the form_2 contract relate primarily to the periods during which they have been marketed the distribution channels used some of the investment options and a few of the product features none of the differences are relevant to this request the group_annuity_contract defines the acd as the date on which annuity payments are to commence compare this to the definition of annuity_starting_date in sec_72 and sec_1_72-4 the two definitions are not identical plr-126743-02 settlement provisions a at a contract's acd the annuity account value is applied to provide the normal form of annuity benefit which is an annuity payable for the life of the annuitant with years certain the purchase_price of the annuity is determined from the annuity purchase rate schedule guaranteed under and set forth in the contract the owner may alternatively elect an annuity benefit in another form offered by taxpayer which include a life_annuity a life_annuity with refund certain and a period certain annuity with the exception of the period certain annuity the annuity payout options are available on a single life or joint and survivor life basis b withdrawals at any time before a contract's acd the contractowner may request a withdrawal from or may surrender the contract such withdrawals and surrender benefits may be subject_to withdrawal charges c death_benefits in the event that the annuitant under a contract dies before the acd a death_benefit is paid as an annuity benefit or in a single sum as selected by each primary beneficiary3 under the contract the amount of this death_benefit is set forth on the contract's data page as a general_rule the death_benefit is equal to the annuity account value or if greater the guaranteed minimum death_benefit the guaranteed minimum death_benefit generally equals depending on the contractholder's election upon issuance of the contract the net contributions accumulated pincite interest to age or the highest annuity account value on a preceding anniversary plus contributions since that date and less withdrawals since that date the guaranteed minimum death_benefit for annuitants age at issue is equal to the total contributions paid for the contract less any withdrawals moreover as nonqualified_annuity contracts the contracts provide for distributions following the death of the owner of a contract in accordance with the requirements of sec_72 these provisions are contained in an endorsement attached to each contract used in the nonqualified market as relevant here under the current endorsement in the event of the death of the owner of a contract who is also the annuitant the beneficiary may elect to i continue the contract if the beneficiary is the while more than one individual may be named a primary beneficiary the text will sometimes refer to the beneficiary of a contract this guaranteed minimum death_benefit is not available in state x note that the contracts are not issued to applicants over age since the acd is the processing date which follows the applicant’ sec_90th birthday plr-126743-02 owner's spouse or ii receive an annuity benefit otherwise the amount will be paid in a lump sum the annuity benefit if elected will be paid out over the life of the beneficiary or for a period not extending beyond the beneficiary's life expectancy and payments must begin within one year after the owner's death if the owner is not the annuitant the named beneficiary must receive the entire annuity account value within five years or over a period not longer than his her life expectancy with annuity payments beginning within one year after the owner's death taxpayer seeks rulings regarding proposed changes to these provisions of the endorsements as described below d proposed additional distribution methods upon death of the owner in order to market effectively the contracts taxpayer believes that it must provide owners of the contracts and beneficiaries of deceased owners with more flexible distribution options in accordance with this goal of increasing the flexibility of the distribution methods available to the beneficiaries of deceased owners of contracts taxpayer proposes to revise its endorsements for the contracts among the changes as relevant here the revised endorsement would make available alternative distribution methods in cases where the owner dies and the named beneficiary is an individual who elects to receive payments over a period not extending beyond his her life expectancy specifically in the event that the owner of the contract dies before the acd a named beneficiary who is an individual may elect the beneficiary continuation option the bco under the bco if the annuity account value at the date of the owner's death is less than the guaranteed minimum death_benefit and the owner was the annuitant the annuity account value will be reset to equal the guaranteed minimum death_benefit only named beneficiaries who are individuals may elect the bco each electing named beneficiary is called a continuation beneficiary with respect to his her portion of the annuity account value taxpayer’s ruling requests only concern situations where the owner of the contract dies before the acd taxpayer represents that the requirements of sec_72 are met if the owner dies on or after the acd a named beneficiary for this purpose includes a successor owner in cases where the deceased owner is not the annuitant plr-126743-02 a continuation beneficiary will become the distributee8 under the contract with respect to that beneficiary's portion of the annuity account value distributions of the annuity account value will be made at least annually over a period not extending beyond the life expectancy of a continuation beneficiary will be made over a period of more than one full year from the acd and the first payment will begin no later than one year after the death of the owner of the contract in this regard a continuation beneficiary may irrevocably elect to receive its distributions in accordance with one of the three methods set forth in q a-12 of notice_89_25 1989_1_cb_662 as modified by revrul_2002_62 2002_42_irb_710 as follows a the required_minimum_distribution method life expectancy fraction method for this purpose a continuation beneficiary may elect that payments be determined based on his her life expectancy or any period certain that does not exceed his her life expectancy life expectancy will be determined in accordance with sec_1_401_a_9_-5 q a-6 b the fixed amortization_method amortization_method for this purpose a continuation beneficiary may also elect that payments be determined based on his her life expectancy or any period certain that does not exceed his her life expectancy life expectancy will be determined in accordance with sec_1_401_a_9_-5 q a-6 and the interest rate will be a chosen interest rate that complies with sec_2 c of revrul_2002_62 c the fixed annuitization method annuity factor method for this purpose a continuation beneficiary may also elect that payment be determined based on his her life expectancy or any period certain that does not exceed his her life expectancy the annuity factor will be derived using the single life table in sec_1_401_a_9_-9 q a-1 and using a chosen interest rate that complies with sec_2 c of revrul_2002_62 a continuation beneficiary receiving periodic_payments under one of these three distribution methods will have the right to transfer amounts among the investment options with respect to his her share of the annuity account value while receiving payments a continuation beneficiary may irrevocably elect at the time one of the three distribution methods is elected one of two withdrawal options under withdrawal taxpayer’s submission uses the term annuitant instead of distributee however one of the issues in this ruling letter is whether a continuation beneficiary is receiving amounts as an annuity under one of the proposed alternative methods of distribution this table is printed as appendix b to revrul_2002_62 plr-126743-02 option a continuation beneficiary may withdraw the entire remaining annuity account value apportioned to such continuation beneficiary at any time with the result that all other_payments will cease under withdrawal_option a continuation beneficiary may make additional withdrawals at any time the exercise of withdrawal_option may reduce future payments to the beneficiary because of its effect on the annuity account value a continuation beneficiary cannot make additional contributions to the contract or assign his her interest under the contract upon a continuation beneficiary's death his her remaining annuity account value will be paid in a lump sum unless the person designated by such deceased continuation beneficiary elects to continue the payment method over any remaining portion of the period initially selected by such continuation beneficiary rulings requested the distribution of the annuity account value payable to a continuation beneficiary under a contract in accordance with the life expectancy fraction method will satisfy the requirements of sec_72 the distribution of the annuity account value payable to a continuation beneficiary under a contract in accordance with the amortization_method will satisfy the requirements of sec_72 the distribution of the annuity account value to a continuation beneficiary under a contract in accordance with the annuity factor method will satisfy the requirements of sec_72 the answers under will not be affected by the fact that a continuation beneficiary has the right under withdrawal_option or withdrawal_option as applicable to receive additional payments from the annuity account value where such additional payments do not reduce any future payment except to the extent that the annuity account value under the contract is reduced and thus as a consequence there is a reduction in the future payments to the beneficiary where payments are made to a continuation beneficiary under the distribution methods described in above no amount will be constructively received by such continuation beneficiary before its actual payment under the specified distribution method where a continuation beneficiary has irrevocably elected withdrawal_option each periodic_payment made to such continuation beneficiary under the life expectancy fraction method the amortization_method and the annuity factor method shall be considered an amount_received_as_an_annuity to the extent that it does not plr-126743-02 exceed the amount computed by dividing the investment_in_the_contract at the date of death of the owner by the number of periodic_payments selected by such continuation beneficiary which period cannot exceed the life expectancy of such continuation beneficiary if payments are to be made more frequently than annually the amount so computed shall be multiplied by the number of periodic_payments to be made during the taxable_year for the purpose of determining the total amount which may be considered received as an annuity during such year to this extent the payments received shall be excludable from gross_income in the taxable_year in which received to the extent that the periodic_payments received under the contract during the taxable_year exceeds the amount thus considered to be received as an annuity during such year they shall be considered to be an amount not received as an annuity and shall be included in the gross_income of such continuation beneficiary where a continuation beneficiary has irrevocably elected withdrawal_option and subsequently exercises such option the complete surrender of the contract will be treated as an amount not received as an annuity the amount received shall be includible in the gross_income of such continuation beneficiary to the extent it exceeds the remaining investment_in_the_contract law and analysis sec_72 provides that except as otherwise provided in chapter of the code gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_72 provides in general that gross_income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date asd bears to the expected_return under the contract as of such date sec_72 provides that the portion of any amount_received_as_an_annuity which is excluded from gross_income under sec_72 shall not exceed the unrecovered investment_in_the_contract immediately before the receipt of such amount sec_72 provides generally for purposes of sec_72 that the asd in the case of any contract is the first day of the first period for which an amount is received as an annuity under the contract sec_1_72-4 provides generally that the first day of the first period for which an amount is received as an annuity under the contract is the later of i the date upon which the obligations under the contract become fixed or ii the first day of the period which ends on the date of the first annuity_payment plr-126743-02 sec_1_72-2 provides that amounts subject_to sec_72 are considered amounts received as an annuity only in the event that all of the following tests are met i they must be received on or after the annuity_starting_date as that term is defined in sec_1_72-4 ii they must be payable in periodic installments at regular intervals whether annually semiannually quarterly monthly weekly or otherwise over a period of more than one full year from the asd and iii except as indicated in sec_1_72-2 the total of the amounts payable must be determinable at the asd either directly from the terms of the contract or indirectly by the use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory sec_1_72-2 provides notwithstanding the requirement of sec_1_72-2 if amounts are to be received for a definite or determinable time whether for a period certain or for a life or lives under a contract which provides that the amount of the periodic_payments may vary with investment experience then each such payment received shall be considered as an amount_received_as_an_annuity only to the extent that it does not exceed the amount computed by dividing the investment_in_the_contract as adjusted for any refund_feature by the number of periodic_payments anticipated during the time periodic_payments are to be made if payments are to be made more frequently than annually the amount so computed shall be multiplied by the number of periodic_payments to be made during the taxable_year for the purpose of determining the total amount which may be considered received as an annuity during such year to this extent the payments received shall be considered to represent a return of premiums or other consideration paid and shall be excludable from gross_income in the taxable_year in which received to the extent that the payments received under the contract during the taxable_year exceed the total amount thus considered to be received as an annuity during such year they shall be considered to be amounts_not_received_as_an_annuity and shall be included in the gross_income of the recipient sec_72 provides in general that sec_72 shall apply to any amount that is received under an annuity_contract and is not received as an annuity if no provision of the income_tax law other than sec_72 applies with respect to such amount sec_72 provides that any amount to which sec_72 applies if received on or after the asd shall be included in gross_income sec_72 provides that this rule shall not apply however to i any amount received whether in a single sum or otherwise under a contract in full discharge of the obligation under the contract which is in the nature of a refund of the plr-126743-02 consideration paid for the contract and ii any amount received under a contract on its complete surrender redemption or maturity in these circumstances the amount received shall be included in gross_income but only to the extent it exceeds the investment_in_the_contract sec_72 provides as a general_rule that any amount to which sec_72 applies if received before the asd - i shall be included in gross_income to the extent allocable to income_on_the_contract and ii shall not be included in gross_income to the extent allocable to the investment on the contract sec_72 provides generally that a contract will not be treated as an annuity_contract for purposes of the code unless it provides that if any holder of such contract dies before the asd the entire_interest in such contract will be distributed within years after the death of such holderdollar_figure sec_72 provides an exception for certain amounts payable over the life of a designated_beneficiary specifically sec_72 provides that if a b any portion of the holder’s interest is payable to or for the benefit of a designated_beneficiary such portion will be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and c such distributions begin not later than year after the date of the holder’s death or such later date as the secretary may by regulations prescribe then for purposes of sec_72 the portion referred to in sec_72 shall be treated as distributed on the day on which such distributions begin sec_1_451-1 provides that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting sec_72 is not applicable to qualified annuity_contracts see sec_72 plr-126743-02 sec_1_451-2 provides that income although not actually reduced to a taxpayer’s possession is constructively received by the taxpayer in the taxable_year that it is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it any time or so that the taxpayer could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however the regulation provides that income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions ruling requests at the outset we note that taxpayer’s ruling_request concerns situations where the owner dies before the acd the definition of the acd in the contract is not identical to the definition of the asd in sec_72 and sec_1_72-4 however all deaths occurring before the acd will necessarily also occur before the asddollar_figure ruling requests ask us to conclude that the taxpayer’s three proposed distribution methods satisfy sec_72 sec_72 and c are factual requirements that are satisfied by taxpayer’s representations sec_72 provides that the portion qualifying for the exception under sec_72 must be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary we conclude that the taxpayer’s three proposed distribution methods the life expectancy fraction method the amortization_method and the annuity factor method satisfy sec_72 requested ruling under the taxpayer's proposed distribution methods a continuation beneficiary has the right under withdrawal_option to withdraw his her entire remaining share of the annuity account value at any time additionally as described above under withdrawal_option a continuation beneficiary has the right to receive additional payments from his her remaining share of the annuity account value examination of the text and purpose of sec_72 indicates an intent that tax- deferred balances held under nonqualified_annuity contracts be distributed within certain periods following the death of the holder or where the holder is not a natural the acd under the contract does not occur until an annuity benefit has been paid the asd is generally the first day of the first period for which an amount is received as an annuity if no amount is received as an annuity benefit then the asd will not have been reached plr-126743-02 person the death of the specified annuitant we see no indication that sec_72 prevents the designated_beneficiary of a nonqualified_annuity contract holder from receiving payments under the contract more rapidly than is required we conclude that as long as any excess payments result in the permanent acceleration of the payout stream such excess payments are permitted under sec_72 therefore rulings will not be affected by the fact that a continuation beneficiary has the right under withdrawal_option or withdrawal_option to receive additional payments from the annuity account value requested ruling an annuity_contract consists of an accumulation_phase and a phase subsequent to the asd commonly referred to as annuitization during the accumulation_phase all amounts received by the holder are amounts_not_received_as_an_annuity during the annuitization phase if the requirements of sec_1_72-2 and are met amounts received by the holder may be characterized as amounts received as an annuity during the annuitization phase amounts received by the holder may in certain circumstances be characterized as amounts_not_received_as_an_annuity see sec_72 and sec_1_72-2 regardless of the characterization of the payments made to a continuation beneficiary as amounts received as an annuity or amounts_not_received_as_an_annuity no amount should be considered constructively received by a continuation beneficiary before its actual payment under the proposed distribution methods for several reasons first sec_72 provides a comprehensive scheme for the taxation of life_insurance endowment and annuity_contracts sec_72 and b provide in general for the taxation of amounts received as an annuity sec_72 in general taxes amounts received under life endowment and annuity_contracts that are not received as annuities both sec_72 and e literally require that amounts be received by the holder before they are included in gross_income the statute is silent whether amounts that are only constructively received within the meaning of sec_1_451-2 are received under sec_72 and includible in gross_income in accordance with the provisions of sec_72 second prior to the enactment of the tax equity and fiscal responsibility act of tefra 1982_2_cb_462 amounts_not_received_as_an_annuity that were paid out before the asd were includible in the holder’s gross_income only after the holder recovered the holder’s investment_in_the_contract the conference committee report to tefra explained the law prior to the statutory changes as follows plr-126743-02 under present law taxation of interest or other current earnings on a policyholder’s investment in an annuity_contract generally is deferred until annuity payments are received or amounts characterized as income are withdrawn amounts paid out before the annuity_starting_date are first a return_of_capital and are taxable as ordinary_income only after the investment_in_the_contract is recovered h_r conf_rep no 97th cong 2d sess 1982_2_cb_600 the conference committee generally followed the senate amendment which it described in the following terms the senate amendment provides that amounts received before the annuity_starting_date will be treated first as withdrawals of income earned on investments to the extent of such income the remainder being treated as a return_of_capital likewise loans under the contract or amounts received upon assignment or pledging of the contract will be treated as amounts received under the contract these provisions apply as of date but do not apply to amounts allocable to investments made before date to endowment or life_insurance contracts except to the extent prescribed in regulations or to contracts purchased under qualified_plans h_r conf_rep no pincite c b pincite thus the tefra changes to sec_72 do not indicate that congress intended to change prior_law which did not apply the doctrine_of constructive receipt to annuity_contracts third sec_72 which provides generally that if an individual receives a loan under an annuity_contract or pledges a portion of the value of such contract the amount of the loan or the portion of the value pledged will be treated as an amount not received as an annuity is inconsistent with applying the doctrine_of constructive receipt to annuities if the doctrine_of constructive receipt applied the increase in the annuity’s cash_value would be taxed once and would in many cases be subject_to tax a second time as an amount not received as an annuity under sec_72 a result inconsistent with general income_tax principles fourth the provisions of sec_264 disallowing deductions on indebtedness to purchase or carry certain annuities further support our conclusion that the doctrine_of constructive receipt does not apply to annuities in fact sec_264 generally disallows a deduction for any amount_paid or accrued on indebtedness incurred or continued to purchase an annuity_contract pursuant to a plan of purchase contemplating the note that the conference committee changed the effective date for the new provisions to date footnote added plr-126743-02 systematic borrowing of part or all of the increases in cash_value of the contract if such increases in cash_value were taxable under the doctrine_of constructive receipt there would be no abuse for sec_264 to correct fifth neither does sec_72 operate to require the designated_beneficiary to include amounts in gross_income prior to actual receipt under the procedures set forth in requested ruling sec_1 and sec_72 only requires prior to actual receipt the recognition of the income_on_the_contract in certain cases in which the annuity_contract is held by certain nonnatural persons as defined in sec_72 for purposes of sec_72 the term designated_beneficiary means any individual designated a beneficiary by the holder of the contract thus we conclude that where payments are made to a continuation beneficiary under the distribution methods set forth in requested ruling sec_1 and no amount will be constructively received by such continuation beneficiary before its actual payment under the specified distribution method requested ruling we note first that this requested ruling only pertains to the case where a continuation beneficiary has irrevocably chosen withdrawal_option there are three tests that an amount received that is subject_to sec_72 must meet to be considered an amount_received_as_an_annuity in the case of a variable_annuity such as the one in this case these requirements are found in a sec_1 b i b sec_1_72-2 and c sec_1_72-2 by means of reference from sec_1_72-2 we look at satisfaction of the third requirement first the third requirement sec_1_72-2 requires that amounts be received for a definite or determinable time whether for a period certain or for a life or lives under all three proposed distribution methods the periodic_payments will be made over a period measured by the life expectancy of a continuation beneficiary or over a fixed number of years that does not extend beyond the life expectancy of a continuation beneficiary clearly if a continuation beneficiary does not have a withdrawal_option the periodic_payments will be received for a determinable time now consider withdrawal_option which allows the recipient to make a complete withdrawal of any remaining annuity account value this withdrawal_option should not change the fact that the recipient receives amounts for a definite or a determinable time since the code expressly contemplates the occurrence of this situation after the asd sec_72 deals with the complete surrender of an annuity specifically sec_72 provides that sec_72 under which amounts_not_received_as_an_annuity after the asd shall be included in gross_income does not plr-126743-02 apply if sec_72 applies the clear implication here is that there can be a complete surrender of an annuity_contract after the asd the remaining two requirements for amounts received by a continuation beneficiary to be received as an annuity will be met if a continuation beneficiary receives amounts in accordance with one of the three distribution methods under the contract the acd will be the date distributions begin under the method of distribution chosen by such continuation beneficiary under sec_1_72-4 the asd will generally be the first day of the period which ends on the date of the first annuity_payment this will always be no later than the acd thus sec_1_72-2 the first requirement for an amount subject_to sec_72 to be considered an amount_received_as_an_annuity is satisfied sec_1_72-2 is also satisfied taxpayer has represented that periodic_payments to a continuation beneficiary will be made over a period of more than one full year from the acd since the asd will never be later than the acd the second element of the definition of amount_received_as_an_annuity is satisfied in the case of a variable_annuity even though the requirements of sec_1_72-2 sec_1_72-2 and the definite or determinable time requirement of sec_1_72-2 are met the amount of the distribution that is considered received as an annuity is limited under sec_1_72-2 each periodic_payment made to a continuation beneficiary under one of the three distribution methods shall be considered as an amount_received_as_an_annuity only to the extent it does not exceed the amount computed by dividing the investment_in_the_contract as adjusted for any refund_feature by the number of periodic_payments selected by such continuation beneficiary which period cannot exceed the life expectancy of such continuation beneficiary if payments are to be made more frequently than annually the amount so computed shall be multiplied by the number of periodic_payments to be made during the taxable_year for the purpose of determining the total amount which may be considered received as an annuity during such year to this extent payments received shall be excludable from gross_income in the taxable_year in which received to the extent that the periodic_payments received under the contract during the taxable_year exceeds the amount thus considered to be received as an annuity during such year they shall be considered to be an amount not received as an annuity and shall be included in the gross_income of such continuation beneficiary requested ruling this requested ruling also only pertains to the case where a continuation beneficiary has irrevocably chosen withdrawal_option plr-126743-02 the exercise of withdrawal_option by a continuation beneficiary results in the complete surrender of the contract since amounts received upon the complete surrender of the contract are not periodic_payments they are not amounts received as an annuity see sec_1_72-2 amounts received upon the complete surrender of an annuity are subject_to sec_72 see sec_72 further upon the complete surrender of an annuity the rule_of sec_72 does not apply and the amount received is includible in gross_income to the extent it exceeds the remaining investment_in_the_contract see sec_72 e conclusion sec_1 the distribution of the annuity account value payable to a continuation beneficiary under a contract in accordance with the life expectancy fraction method satisfies the requirements of sec_72 the distribution of the annuity account value payable to a continuation beneficiary under a contract in accordance with the amortization_method satisfies the requirements of sec_72 the distribution of the annuity account value to a continuation beneficiary under a contract in accordance with the annuity factor method satisfies the requirements of sec_72 the answers under will not be affected by the fact that a continuation beneficiary has the right under withdrawal_option or withdrawal_option as applicable to receive additional payments from the annuity account value where such additional payments do not reduce any future payment except to the extent that the annuity account value under the contract is reduced and thus as a consequence there is a reduction in the future payments to the beneficiary where payments are made to a continuation beneficiary under the distribution methods described in above no amount will be constructively received by such continuation beneficiary before its actual payment under the specified distribution method where a continuation beneficiary has irrevocably elected withdrawal_option each periodic_payment made to such continuation beneficiary under the life expectancy fraction method the amortization_method and the annuity factor method shall be considered an amount_received_as_an_annuity to the extent that it does not exceed the amount computed by dividing the investment_in_the_contract at the date of death of the owner by the number of periodic_payments selected by such continuation beneficiary which period cannot exceed the life expectancy of such continuation plr-126743-02 beneficiary if payments are to be made more frequently than annually the amount so computed shall be multiplied by the number of periodic_payments to be made during the taxable_year for the purpose of determining the total amount which may be considered received as an annuity during such year to this extent the payments received shall be excludable from gross_income in the taxable_year in which received to the extent that the periodic_payments received under the contract during the taxable_year exceeds the amount thus considered to be received as an annuity during such year they shall be considered to be an amount not received as an annuity and shall be included in the gross_income of such continuation beneficiary where a continuation beneficiary has irrevocably elected withdrawal_option and subsequently exercises such option the complete surrender of the contract will be treated as an amount not received as an annuity the amount received shall be includible in the gross_income of such continuation beneficiary to the extent it exceeds the remaining investment_in_the_contract except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically if withdrawal_option is irrevocably chosen by a continuation beneficiary no opinion is expressed concerning the taxation of any periodic_payments received by such continuation beneficiary or concerning the taxation of amounts received by such continuation beneficiary upon the exercise of withdrawal_option specifically no opinion is expressed regarding the application of the investor_control rules set forth in 749_f2d_513 8th cir cert_denied 473_us_905 revrul_81_225 1981_2_cb_12 as modified by revproc_99_44 1999_2_cb_598 revrul_80_274 1980_2_cb_27 revrul_77_85 1977_1_cb_12 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-126743-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s mark s smith chief branch office of associate chief_counsel financial institutions products
